The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Calias et al. (US 2012/0003202) in view of Robertson et al. and the Lukare Medical Elliots B product specification sheet for product first marketed on 6/4/13.
	Calias et al. teach the treatment of lysosomal storage diseases, including mucopolysaccharidosis type IIID [0030], by the intrathecal administration of a replacement enzyme for the lysosomal storage disease to a subject in need of treatment [0010], wherein the subject can be a human [0254].  Table 1 teaches that the enzyme deficient in mucopolysaccharidosis type 
	Robertson et al. teach the nucleotide and amino acid sequences of human N-acetylglucosamine-6-sulfatase wherein the amino acid sequence is 100% identical to SEQ ID NO:1 herein.
Therefore, it would have been obvious to one of ordinary skill in the art to treat a human subject with mucopolysaccharidosis type IIID by intrathecal administration of the human N-acetylglucosamine-6-sulfatase as taught by Robertson et al. or recombinantly expressed in CHO cells in an Elliots B solution as taught by Calais et al.
Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Calias et al. (US 2012/0003202) in view of Robertson et al. and the Lukare Medical Elliots B product specification sheet for product first marketed on 6/4/13 as applied to claims 1-5 and 7-17 above, and further in view of Terpe.
Calias et al., the Lukare Medical Elliots B product, and Robertson et al. are discussed above but to not teach the use of a human N-acetylglucosamine-6-sulfatase having SEQ ID NO:2, 5, or 6.  However, Calais et al. clearly teach the use of recombinantly produced versions of the replacement enzyme for the lysosomal storage disease as well as use of variants thereof that are within 95% identity of the wild type sequence [0286].
.  
Claim 18 is are rejected under 35 U.S.C. 103 as being unpatentable over Calias et al. (US 2012/0003202) in view of Robertson et al. and the Lukare Medical Elliots B product specification sheet for product first marketed on 6/4/13 as applied to claims 1-5 and 7-17 above, and further in view of Wegrzyn et al. (WO 2013/182906).

Wegrzyn et al. teach the treatment of lysosomal storage diseases, including mucopolysaccharidosis type IIID, by the administration of genistein (page 4).
Therefore, it would have been obvious to treat a human subject with mucopolysaccharidosis type IIID by the intrathecal administration of the human N-acetylglucosamine-6-sulfatase as taught by Robertson et al. or recombinantly expressed in CHO cells in an Elliots B solution as taught by Calais et al. and by administration of genistein as taught by Wegrzyn et al. in order to combine the benefits of both treatments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/REBECCA E PROUTY/Primary Examiner, Art Unit 1652